DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that, “Given that the only waveguide of the assembly is defined by the structures extending from conductive member 120, and that these structures only extend from the top surface of conductive member 120, Applicant assumes that the examiner interpreted the term “side” in a manner different than Applicant intended. In order to provide further clarification and avoid any further misunderstanding, Applicant has amended claim 1 herein to recite the “antenna block comprising one or more structures defining a first waveguide on a first surface side of the antenna block and a second waveguide comprising one or more structures on a second surface side of the antenna block. Several dependent claims have been amended to provide proper antecedent basis and consistently of claim language.

In view of these amendments, Applicant respectfully submits that there can no longer be any interpretation of the language of claim 1 that can read on Kirino. Claim 1 is therefore in condition for allowance. For at least the same reasons, dependent claims 2-9 are also in condition for allowance. The remaining claims have already been allowed. “ examiner respectfully disagrees.  The claims do not require that the first surface and the second surface are distinct from one another.  Further description of distinction is required.  There fore rejection is maintained below:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino et al. (US 2017/0187124).
Figure 8 of Kirino discloses an antenna module, comprising:
(1) regarding Claim 1:
an antenna block comprising one or more structures (201) defining a first waveguide (124) on a first surface of the antenna block and a second waveguide comprising one or more structures (side 124a) on a second surface of 
a vertical waveguide (122a and 122b) extending from the first surface of the antenna block to the second surface of the antenna block, wherein the vertical waveguide is coupled with the first waveguide and the second waveguide, wherein the first waveguide comprises a transitional region adjacent to the vertical waveguide, wherein the transitional region is configured to facilitate redirection of electromagnetic waves from the first waveguide to the vertical waveguide ([0116]).
(2)    regarding Claim 2:
wherein the vertical waveguide comprises: a first ridge positioned on a first side of the vertical waveguide and extending between the first surface of the antenna block and the second surface of the antenna block (posts in Fig 8); and
a second ridge positioned on a second side of the vertical waveguide opposite from the first side of the vertical waveguide and extending between the first surface of the antenna block and the second surface of the antenna block (posts in Fig 8).
(3)    regarding Claim 3:
wherein the vertical waveguide defines an opening between the first surface of the antenna block and the second surface of the antenna block that is at least substantially in a shape of a letter H in cross section (See Fig 8).
(4)    regarding Claim 8:

(5)    regarding Claim 9:
wherein the waveguide groove of each of the first waveguide and the second waveguide is at least partially defined by a plurality of posts positioned opposite from one another and having a waveguide ridge positioned within the respective waveguide groove between opposite posts of the plurality of posts (See Fig 8).
Allowable Subject Matter
1.    Claims 10-21 are allowed.
2.    Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.    The following is an examiner’s statement of reasons for allowance: Claim 4 requires tuning element in the transitional region. Claim 10 requires a first ridge extending through the waveguide layer; and a second ridge extending through the waveguide layer; and a transitional region operably coupled between the first waveguide and the vertical waveguide, wherein the transitional region is configured to facilitate redirection of electromagnetic waves from the first waveguide to the vertical waveguide, wherein the transitional region comprises a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844